ACCEPTED
                                                                               03-15-00281-CR
                                                                                       6682076
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          8/27/2015 1:42:07 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                         NO. 03-15-00281-CR

                    (Trial Court No. C-10-0321-SB)            FILED IN
                                                       3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                           IN THE                      8/27/2015 1:42:07 PM
                      COURT OF APPEALS                   JEFFREY D. KYLE
      FOR THE THIRD SUPREME JUDICIAL DISTRICT          OF TEXASClerk


 ________________________________________________________________

                     PEDRO PEREZ MORALES,
                                     Appellant.

                                 VS.

                       THE STATE OF TEXAS,
                                       Appellee.

__________________________________________________________________

                From the 340TH Judicial District Court
                     of Tom Green County, Texas
             Honorable Brock Jones, Senior Judge Presiding

__________________________________________________________________


                      BRIEF OF APPELLANT

__________________________________________________________________
                ORAL ARGUMENT NOT REQUESTED

                                       KIRK HAWKINS
                                       17 South Chadbourne, Suite 401
                                       P.O. Box 3645
                                       San Angelo, Texas 76902
                                       325-658-5585
                                       State Bar No. 09250400
                                       E-Mail: kirkhawkinslaw@gmail.com
                                       ATTORNEY FOR APPELLANT
                                  1
                TABLE OF CONTENTS


Page

TABLE OF CONTENTS……………………………………………………..      2

LIST OF AUTHORITIES…………………………………………………….      3

NAMES OF ALL PARTIES………………………………………………….      5

STATEMENT OF THE CASE……………………………………………….      5

STATEMENT OF THE EVIDENCE…………………………………………     7

SUFFICIENCY OF THE EVIDENCE……………………………………….. 12

OBJECTIONS…………………………………………………………………          13

EFFECTIVENESS OF COUNSEL…………………………………………… 13

CONCLUSION………………………………………………………………..         14

CERTIFICATE OF SERVICE………………………………………………..   15




                        2
                          LIST OF AUTHORITIES

CASES                                                              Page

Anders v. California 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed 2nd 493   7
(1963)

Autran v. State 887 S.W.2d 31 (Tx. Crim.App. 1994)                   13,14

High v. State 573 S.W.2d 807 (Tx.Crim.App. 1978                      7

Madison v. State 922 S.W.2d 610 CCA Texarkana 1996                   14

Stafford v. State 813 S.W.2d 503 (Tx.Crim.App. 1991)                 7,13

Strickland v. Washington 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984)                                                         13

Trujillo v. State 952 S.W.2d 879 CCA Dallas 1997                     14




STATUTES

Texas Penal Code, Section 49.07                                    5




                                        3
                              NO. 03-15-00281-CR

                         (Trial Court No. C-10-0321-SB)

                             IN THE
                        COURT OF APPEALS
        FOR THE THIRD SUPREME JUDICIAL DISTRICT OF TEXAS

 ________________________________________________________________

                          PEDRO PEREZ MORALES,
                                          Appellant.

                                       VS.

                            THE STATE OF TEXAS,
                                            Appellee.

__________________________________________________________________

                     From the 340th Judicial District Court
                         of Tom Green County, Texas
                 Honorable Brock Jones, Senior Judge Presiding

 _________________________________________________________________


                      BRIEF OF APPELLANT
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS FOR THE THIRD SUPREME
JUDICIAL DISTRICT OF TEXAS:

      COMES NOW, PEDRO PEREZ MORALES, by and through his court-

appointed attorney, the Appellant in the above-entitled and numbered cause, and

files this Brief of Appellant, and in support thereof would show this Honorable



                                         4
Court as follows:


                           NAMES OF ALL PARTIES

      In order that the members of the Court may determine disqualifications or

refusal pursuant to Rule 74(a) of the Texas Rules of Appellate Procedure,

Appellant certifies that the following is a complete list of all parties interested in

the outcome and their attorneys of record:


   1. Appellant, PEDRO PEREZ MORALES, TDCJ# 01987931, Wheeler State
      Jail, 986 County Road AA, Plainview, Texas 79072.

   2. Defense and trial attorney, JIMMY STEWART, State Bar No. 19211300,
      101 South Park Street, San Angelo, Texas 76901.

   3. Attorney of record on appeal for Appellant, KIRK HAWKINS, State Bar
      No. 09250400, P.O. Box 3645, San Angelo, Texas 76902.

   4. The Honorable Brock Jones, Trial Judge, Tom Green County Courthouse,
      112 West Beauregard, San Angelo, Texas 76903.

   5. Appellee, STATE OF TEXAS, represented by Mr. Jason David Ferguson,
      Assistant District Attorney, Tom Green County Courthouse, Court Street
      Annex, 124 West Beauregard, San Angelo, Texas 76903.

                          STATEMENT OF THE CASE

      The Appellant, PEDRO PEREZ MORALES, was indicted on March 29,

2009 for the offense of intoxicated assault with a motor vehicle causing serious

bodily injury, Penal Code Section 49.07, a third degree felony (CR p. 8). On

January 26, 2011, Appellant was found guilty and sentenced to ten (10) years in


                                          5
the Institutional Division of the Texas Department of Criminal Justice.

Appellant’s sentence was suspended and Appellant was placed on probation for ten

(10) years (CR p. 19). On May 18, 2012, Appellant’s probation was revoked and

he was sentenced to ten (10) years in the Institutional Division of the Texas

Department of Criminal Justice, fined $2,000.00, and restitution of $5,931.28 (CR

p. 57). On October 4, 2012, the Court entered an order reinstating his probation

(shock probation) which required the Appellant to participate in the SAFPF

Program (CR p. 74-76). The State filed a motion to revoke Appellant’s probation

once again on September 26, 2014 (CR 95). The motion to revoke was heard on

March 12, 2015 before the Honorable Brock Jones, Senior Judge (RR p. 5). The

motion to revoke listed seven (7) violations including:         1) failure to make

payments; 2) failure to submit a statement of inability to pay; 3) driving while

license invalid; 4) possession of a firearm by a felon; 5) displaying fictitious motor

vehicle registration; 6) failure to pay urinalysis fees; 7) operating a motor vehicle

in violation of the terms and conditions of his probation. Appellant entered a plea

of not true (RR p. 8, l. 9). After hearing testimony, the Court found all seven of the

allegations true and revoked Appellant’s probation and sentenced him (RR p. 41, l.

7 and p. 47, l. 16).

       Counsel has reviewed the record and spoken with both counsel for the

Appellant and the State’s Assistant District Attorney who tried the case. Counsel


                                          6
can find no arguable grounds on which to appeal. Counsel will attempt to comply

with the guidelines regarding such appeals set forth in High v. State 573 S.W.2d 807

(Tx.Crim.App. 1978), Anders v. California 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed

2nd 493 (1963), and Stafford v. State 813 S.W.2d 503 (Tx.Crim.App. 1991).

      The record consists of the Clerk’s record in one (1) volume of 123 pages

which will be referred to as (CR), and the reporter’s record which consists of one

(1) volume which will be referred to as (RR).

                      STATEMENT OF THE EVIDENCE

      The State called Alyssa Barton, an officer with Concho Valley Community

Supervision and Corrections Department, who testified that she was Appellant’s

SAFPF aftercare officer (RR p. 9). She testified that Appellant had failed to make

the payments as alleged in paragraph III, paragraph 1 of the State’s motion to

revoke (RR p. 10, l. 17) and that Appellant had failed to submit inability to pay

statements as alleged in paragraph 2 (RR p. 11, l. 4). She further testified that

Appellant violated the laws of the State of Texas in that he was arrested for driving

while license invalid, displaying a false inspection sticker, and being a felon in

possession of a firearm (RR p. 11-13). She also testified that he failed to pay his

urinalysis fees (RR p. 11, l. 17 through p. 12, l. 3). She also testified that one of

the conditions of his probation was that he was not to drive (RR p. 12, l. 4-9). She

testified that Appellant had failed to pay the restitution of $5,931.28 and still owed


                                          7
$5,774.78 (RR p. 12, l. 10-19). The Court quickly pointed out that the failure to

pay restitution was not alleged in the motion to revoke, and the State agreed that it

was irrelevant (RR p. 12, l. 21). On cross-examination, she admitted that she had

only been Appellant’s probation officer since September 2014. She also indicated

that Appellant had successfully completed the SAFPF Program, the Clover House

Transitional Treatment Center program, and the aftercare program (RR p. 13).

      The State also called Patrick Eugene Garrett, a police officer with the San

Angelo Police Department (RR p. 14). He testified that on September 13, 2014,

while on patrol, he located a vehicle traveling on West Harris and ran the license

plate and it came back that the license had expired in March 2014 (RR p. 14, l. 22

through p. 15, l. 7).

      He identified the Appellant as the driver of the vehicle and he also identified

the two passengers. He stated that the driver was not able to provide insurance on

the vehicle and he noticed that the inspection sticker had been altered and that a

number five (5) had been cut out of something and taped over the year number on

the sticker. He testified that this was a class B misdemeanor in violation of the

Traffic Code (RR p. 15). He testified that he inquired of the Appellant as to the

ownership of the vehicle and Appellant stated the vehicle hadn’t been switched

over to his name yet (RR p. 16, l. 23). Dispatch information the officer that

Appellant had an invalid driver’s license with two prior convictions for driving


                                         8
while license invalid. At that time he placed Appellant under arrest for driving

while license invalid with previous convictions, no insurance, and displaying a

fictitious registration sticker (RR p. 17, l. 6-16). He explained that department

policy was not to release a vehicle with no insurance to a third party (RR p. 18, l.

8-15). He and the other attending officer then inventoried the vehicle. He testified

that throughout the course of the inventory of the trunk, they located DVDs and

electronic items, all in their packaging with price tags on them (RR p. 18, l. 20-25).

He testified that Officer Faz located a black bag which contained a loaded Ruger

23 revolver with four (4) .22 caliber rounds inside the gun (RR p. 19, l. 1-5). He

read the Appellant his Miranda rights, and Appellant advised him that the black

bag was his bag (RR p. 19, l. 23-25). He stated that Appellant said the only item in

the trunk that belonged to him was a black bag which contained an extra set of

keys and a cell phone (RR p. 20, l. 5-9). Appellant also denied any knowledge of

the firearm or any of the other items located in the trunk, and claimed that he had

recently loaned his vehicle to a friend (RR p. 20, l. 10-14). The officer read the

Miranda rights to the Appellant and explained that the only thing the Appellant

claimed was his was the black bag (RR p. 20, l. 19 through p. 21, l. 1).

      On cross-examination the witness testified that he did run the title to the

vehicle and it was not in Appellant’s name, but he could not remember the name of

the owner (RR p. 22, l. 16-25).


                                          9
      The State called Officer Matthew John Faz who testified he had been with

the San Angelo Police Department since 2013 (RR p. 25, l. 19). He testified that

during the inventory search, he saw a small black sack bag “like one of those little

things that you pull open, like a sack bag, and it was on the passenger side of the

vehicle in that little cubby hole where, I guess, where the wheel tire is, and during

the inventory I was checking the bag and that’s when I found the handgun inside.”

(RR p. 27, l. 12-20). He testified it was a .22 caliber and it appeared to be a real

firearm (RR p. 28, l. 1, 10). He also testified that the bag was in plain view (RR p.

28, l. 17-18).

      On cross-examination, Appellant’s counsel was able to get the officer to

finally state that it was a Ruger .23 caliber pistol (RR p. 29, l. 19-23).

      The Appellant himself testified that he was driving a Lincoln and he had two

passengers, Ms. Rivas and a friend of his, Stephanie Dodson (RR p. 31). He

testified that he could not remember why he was pulled over, but it probably had

something to do with the registration being out. He stated he was not aware that

the registration had expired. He further testified that the title to the vehicle was in

the name of Timothy Salazar and that he was a friend of his from his aftercare

program from SAFPF (RR p. 32). He stated he had just had possession of the

vehicle for a couple of hours (RR p. 33, l. 2, 3). He then stated it was his

girlfriend’s car and he had occasionally driven it and he did not consider it his car


                                           10
(RR . p. 33, l. 7-14). He denied telling the officer it was his car and denied

knowing what was in the trunk of the vehicle (RR . p. 33, l. 15-25). He also stated

he did not know there was a black bag in the trunk nor that there was a firearm in

the trunk (RR p. 34, l. 1-4).

      On cross-examination Appellant again denied telling the officer that it was

his vehicle and he said he never told the officer that the black bag was his (RR p.

34). He admitted he was driving that night and that the owner of the car was his

girlfriend, and he thought she had had the vehicle for a few months and that he had

driven it maybe two or three times (RR p. 35). He further admitted that he

understood the terms and conditions of his probation (RR p. 35, l. 18-21); that he

had not made payments for the nine months alleged (RR p. 36, l. 3-10). He also

admitted that he had not filled out the inability to pay forms for those months (RR

p. 36, l. 11-15), and admitted that he did not have a valid driver’s license when he

was pulled over (RR p. 36, l. 18-20). He also admitted that he had not paid the

urinalysis fees (RR p. 36, l. 22 through p. 37, l. 5). He also understood that he was

not supposed to drive at all which was based on his original charge of intoxicated

assault with a vehicle (RR p. 37, l. 6-14).

      On the punishment phase, the State recalled Alyssa Barton, Appellant’s

community supervision officer. She testified that the Appellant was adjudicated

and given ten (10) years community supervision on January 6, 2011. A motion to


                                          11
revoke was filed on January 13, 2012 when he was arrested for driving while

intoxicated and driving while license suspended. She further testified that his

probation was revoked on May 8, 2012 and was sentenced to ten (10) years in

prison. On September 24, 2012, Appellant was granted shock probation and sent

to SAFPF as a condition of his probation. She testified that he completed SAFPF

on June 18, 2013, the halfway house or transitional treatment center on September

16, 2013, and then on March 24, 2014, he completed the aftercare program (RR p.

42, l. 19 through p. 43, l. 10).

                       SUFFICIENCY OF THE EVIDENCE

      The burden of proof on a motion to revoke is by a preponderance of the

evidence. In paragraph III of the motion to revoke, the State alleged seven (7)

violations. The Appellant admitted to violation 1 in failing to make payments; to

violation 2 for failing to submit his financial inability to pay statements; to

violation 3 for driving while license invalid; violation 6 for failure to pay urinalysis

fees; and violation 7 for operating a motor vehicle during the term of his

community supervision.

      Concerning allegation number 4 – possession of a firearm by a felon, and

number 5 – displaying a fictitious motor vehicle registration, the Court has the

discretion to believe either the Appellant or the officers who made the stop and




                                          12
conducted the search. Counsel believes that the evidence was sufficient to sustain

the revocation of Appellant’s probation.

                                  OBJECTIONS

      There were no objections made by either the State nor Appellant’s counsel

during the course of the trial.

                        EFFECTIVENESS OF COUNSEL

      Appellant’s counsel cross-examined Officer Garrett as to each of the

statements he attributed to the Appellant during the initial stop and during the

formal questioning after Garrett had read Appellant his Miranda rights. He cross-

examined Officer Faz regarding the exact location of the black bag which Faz

found in the trunk of the vehicle. Based on the conduct at the trial, trial counsel’s

performance exceeded the standards of effectiveness of counsel based on the

definition of ineffective assistance of counsel as per Stafford v. State 813 S.W.2d
503 (Tx. Crim. App. 1991) and Strickland v. Washington 466 U.S. 668, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984).

      The only possible issue counsel did not address was regarding the inventory

search in the opening of the bag. While testimony was not clear whether the bag

was open and the gun might have been in plain view, there was no motion to

suppress filed nor was the issue raised at the trial. In accordance with Autran v.

State 887 S.W.2d 31 (Tx. Crim.App. 1994), an inventory search would not allow the


                                           13
officers to open any closed containers in the vehicle. Although Autran stands for

this principle, it is ab plurality opinion and several Courts of Appeals have not

chosen to follow it and have ruled contrary that if there is a policy for inventory

searches to be conducted on vehicles that are going to be impounded, the officers

could inspect the contents of any closed containers. Trujillo v. State 952 S.W.2d
879 CCA Dallas 1997, Madison v. State 922 S.W.2d 610 CCA Texarkana 1996.

       Counsel is of the opinion, because of the overwhelming evidence and the

admissions of the Appellant as to the other allegations alleged in the State’s motion

to revoke, that this point is irrelevant.

                                    CONCLUSION

       After reviewing the record of the case, Appellant counsel can find no

reversible error.

                                            Respectfully submitted,

                                            ___/s/ Kirk Hawkins___________________
                                            KIRK HAWKINS
                                            P.O. BOX 3645
                                            SAN ANGELO, TEXAS 76902
                                            325/658-5585
                                            STATE BAR NO. 09250400
                                            E-Mail: kirkhawkinslaw@gmail.com




                                              14
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Mr. Jason
David Ferguson, Assistant District Attorney, Tom Green County Courthouse,
Court Street Annex, 124 West Beauregard, San Angelo, Texas 76903; and on
Appellant, Mr. Pedro Perez Morales, TDCJ#01987931, Wheeler State Jail, 986
County Road AA, Plainview, Texas 79072, on this 27th day of August, 2015.



       I further certify that I have mailed a notice to the Appellant at the above-
referenced address on August 27, 2015, informing of my intention of filing a
frivolous appeal and advising him of his rights to file his own brief and to review
the record.

                                      __/s/ Kirk Hawkins     ______________
                                      Kirk Hawkins


          NOTICE TO APPELLANT, PEDRO PEREZ MORALES

    YOU HAVE THE RIGHT TO FILE YOUR OWN BRIEF IN THIS
CAUSE. YOU ALSO HAVE THE RIGHT TO REVIEW THE COURT
RECORD AND THE COURT REPORTER’S RECORD. YOU HAVE
THIRTY (30) DAYS FROM THE DATE OF THE FILING OF THIS BRIEF
IN WHICH TO PREPARE AND SUBMIT YOUR OWN BRIEF.

                                      __/s/ Kirk Hawkins___________________
                                      Kirk Hawkins




                                        15
                                                                                  ACCEPTED
                                                                              03-15-00281-CR
                                                                                      6682076
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         8/27/2015 1:42:07 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                           NO. 03-15-00281-CR

                      (Trial Court No. C-10-0321-SB)

                                 IN THE

                          COURT OF APPEALS

       FOR THE THIRD SUPREME JUDICIAL DISTRICT OF TEXAS

 ________________________________________________________________

                       PEDRO PEREZ MORALES,
                                       Appellant.

                                   VS.

                         THE STATE OF TEXAS,
                                         Appellee.

__________________________________________________________________

                   From the 340th Judicial District Court
                       of Tom Green County, Texas
               Honorable Brock Jones, Senior Judge Presiding

 ________________________________________________________________


             CERTIFICATE OF WORD COMPLIANCE
_________________________________________________________________

TO THE HONORABLE COURT OF APPEALS FOR THE THIRD SUPREME
JUDICIAL DISTRICT OF TEXAS:

     COMES NOW, KIRK HAWKINS, court-appointed attorney for Appellant
PEDRO PEREZ MORALES, and files this Certificate of Word Compliance, and
would submit the following:
       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this brief contains 2,522 words (excluding the caption, table of contents, table of
authorities, signature, proof of service, certification, and certificate of compliance).
This is a computer-generated document created in Microsoft Word, using 14-point
typeface for all text, except for footnotes which are in 12-point typeface. In making
this certificate of compliance, I am relying on the word count provided by the
software used to prepare the document.

                                        Respectfully submitted,

                                        ___/s/ Kirk Hawkins________________
                                        KIRK HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76902
                                        325/658-5585
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com



                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above was served on Mr. Jason
Ferguson, Assistant District Attorney, Tom Green County Courthouse, Court
Street Annex, 124 West Beauregard, San Angelo, Texas 76903; and on Appellant,
Pedro Perez Morales #01987931, Wheeler State Jail, 986 County Road AA,
Plainview, Texas 79072 on this 27th day of August, 2015.

                                        ___/s/ Kirk Hawkins________________
                                        Kirk Hawkins
                                                                                             ACCEPTED
                                                                                         03-15-00281-CR
                                                                                                 6682076
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/27/2015 1:42:07 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                No. 03-15-00281-CR

PEDRO PEREZ MORALES,                    )     IN THE COURT OF APPEALS
    Appellant                           )
                                        )
V.                                      )     THIRD JUDICIAL DISTRICT
                                        )
THE STATE OF TEXAS,                     )
     Appellee                           )     SITTING AT AUSTIN, TEXAS

                           CERTIFICATE OF COUNSEL

        In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Kirk Hawkins, court-appointed counsel for Appellant, PEDRO PEREZ

MORALES, in the above-referenced appeal, do hereby certify, in writing, to the

Court that I have:


     1. Notified Appellant that I filed a motion to withdraw as counsel with an
        accompanying Anders brief, and provided a copy of each to Appellant;
     2. Informed Appellant of his right to file a pro se response identifying what he
        believes to be meritorious grounds to be raised in his appeal, should he so
        desire;
     3. Advised Appellant of his right to review the appellate record, should he wish
        to do so, preparatory to filing that response;
     4. Explained the process for obtaining the appellate record, provided a Motion
        for Pro Se Access to the Appellate Record lacking only appellant’s signature
        and the date, and provided the mailing address for this Court; and
     5. Informed appellant of his right to seek discretionary review pro se should
        this Court declare his appeal frivolous.
Respectfully submitted,
___/s/ Kirk Hawkins____________
KIRK HAWKINS
P.O. BOX 3645
SAN ANGELO, TEXAS 76902
325-658-5585
STATE BAR NO. 09250400
E-Mail: kirkhawkinslaw@gmail.com

ATTORNEY FOR APPELLANT